OFFICE OFTHE       ATTORNEY       GENERALOFTEXAS
                             AUSTIN



                                                                  /’

Boa. l?llllmIt,Alleo
Couut#Atitox~
IaV8e8 00uRtJ
fiollott Iwill )   Texae
kax Bix:                      w
                    opllaon
                         Ho. tees
                             ea. 4oferr -
                      2rty80Ork
                    Rer
                   request    r       ipi          n the fr~llowl~
                             (%‘
                               09
                                t
                                            tl-3soope ellu
                                        as Urawl~ uy 011
                                       aparing and aopyiiag
                                         contraots ox

                                        y Clerk,          where
                                aide ai the mope OS hir
                      00,  5wh   fee8       na   chm.lU     be
                      to the   hunty
                                   or do such taes
                      Clerk Individually?
     ~&~i$fir      mwmw   1s Chat nuoh fees belong
                ty Clerk individuallg,then would
              t?xm be alttsrodif such work ns Ur
     tailed above Iseraporfomd with labor pnl6
     for by the %uuty, and ioherablllr were xen-
     derd t0 ths rMiipifiRt&3Or OUOh &IWV~OW  011
     steteaent rams a!?mloh cowlty Ulerk?'
has been reosired by this clepnr%iwnt.
Han, WllllaaW. Allen, June 14, 1939, Pago 8


          The Offioer*u   8alar Law ot the state   or Tepepas
is appllaableto the aounty 0fsrltor Lavaor County,Tam&
          Beation8 of Artlole 591& RevleedCivil Sk-
fates of Texsm provldeathat It shalibe the duty of all
offlosn to charm and oolleot in the manner authorized
br lau all fees and ocmiseions whioh are permitted    by
Law to be aesemsed and oolleofed for all oril~laL?~~r-
vlosa pcrioxasd by thorn..
                         As and when such roar,am ool-
looted they shall be dspoaltedln the OfTirnQ l3alarf
?und, or fund8 provided in the sot.
          On Auuumt 8, 1934, this departmentheld in an
opinion by ZTon. Jullus I'. Fmmkl, Aosiatant  Attorm~ Oen-
era& that the county clerk may aharge for servioes per-
formed by request, not part or the duties 0r his orri0e,
provided that the samlces m randerail    did not oanillot
with hi0 0rrf0iu dutlea.
          Opinion no. O-59 or this dapartmentholds that
It is pexmisslble,rora oounty treasurerto aooept gem-
pensation for servloes rendered beyond the duties of hla
office where the parfomanoe or suoh sorvioes oalled for
18 clearly not wlth:n tho aoopo of hla ofriolaldutlrro
or the office whioh ho holds.
          The drawinK up of 011 and @is mineral leaseE,
lrritin&deeds, oontractn or lep,&ldoouments, is outside
Or the 6OOpe Or the dUti0BOf th% OOUKIty01~41% The Emk-
lng of abstraots or title Is outside 0r the soopo br the
orrloinl duties of the county olerk. The preparing and
oopyinrjof field notss ray or may not be servioes within
the soopo of the dutieo of the 0rr’fiae0r the aounty olerk;
the inots in each aase ~111 dotermine this question.
          The oounty olerk lma no authority to use oounty
employoeo paid by th& oounty to perform aeniaes outside
oi the soope or the duties of the offion 0r oounty olerk,
Labor raid for by the oounty tihouldnot be used by the
olork in the perromanoe of aotivities outulde of the
saope 0r the duties 0r his offioe.
‘Hon.wlllb~ W. bllen, June 14, 1939, Pa@ S


          you are therefore respeotrullJadvlaed that it
I~Ithe opInl?n of this depart&matthat it Ls the duty oi
the oountyolerk to oham a!kloolloot Xn the uamar
authorized by law all fees and aomIssIons wbIoh are per
mitted bylaw to be as~eased and ccllectedior all offi-
cIal aerviaos perromed by him and that as and when such
iem8 ase oolleoted theJ &all be deposlteb by the county
clerk In the Offlqer’s Salary Fund of the oouuttb or
funds provided in the salary not, You are furt or advised
that it Is the oplnIod of this demrWent that&     oounty
olerk may oharge and aolleot far services perfoamedby
rqm3t, *ioh lm not part 0r the duties 0r his ofrim,
provided that the services so rendered do not oonflict,
with his oftlola duties and are not in violation of law.
You are further respectfullyadvIoed Clot it I8 the opia-
Ion of this depnrtnent thrlttha oounty clerk has no auttior-
lty to use the labor paid for by tho county in tl)eperfor-
canoe of aatlvities of the clerk outsit-lothe soope of his
orricial duties
              2J
          ?rustln~ that this answers your inquiry, we
are
                             Vory   truly yours